Title: Thomas Jefferson to Jeremiah A. Goodman, 14 November 1814
From: Jefferson, Thomas
To: Goodman, Jeremiah Augustus


          Dear Sir  Majr Flood’s Nov. 14. 1814
          I forgot to take a note of the debt due for corn about Christmas; also the debts for the two horses. be so good as to let me know by mail, how much they are, to whom due, & when to be paid. I forgot also to desire a clover lot to be made at Bear creek where we proposed.—with respect to the Asparagus bed, of which I spoke to mrs Goodman, make them mow off the stalks and lay them one side, then cover the bed with 2. inches of dung, and then lay on the stalks again to shade the manure from the sun.
          
          Burwell went to Lynchburg on Friday and I gave him a 5. dollar note to get changed that I might have it on the road. he bought 2½ dollars worth of something in mr Benjamin Perkins’s store and the young gentleman in the store gave him in change a silver half dollar & the two dollar bill now inclosed, which Burwell gave me with other change for my five dollars. I never looked at the bill till I went to pay for some oats at Hunter’s & found it to be a South Carolina bill which nobody will recieve. I suppose it has been given by the young gentleman thro’ inadvertence and the servant not being able to read, took it without knowing it to be not current here. I presume it will  be taken back on your application: but if there is any hesitation, just throw it in the fire, as the sum is too insignificant to make any difficulty about, only that one does not like to give five dollars for three. accept my best wishes,
          Th: Jefferson
        